COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-09-139-CR
 
 



JARVIS DION KNOXSON


 


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
------------
 
FROM THE 213TH
 DISTRICT COURT OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant, Jarvis Dion Knoxson appeals
his conviction of aggravated robbery with a deadly weapon and sentence of
fifteen years’ confinement.  In one point,
Appellant complains that the trial court erred in admitting four previous
convictions because they were not sufficiently linked to Appellant.  We hold that the trial court did not err and
affirm the trial court’s judgment.
          As no error is lodged with respect to
the trial at the guilt-innocence stage, but solely with regard to the
punishment phase, no discussion of the facts on the merits is warranted.  We turn to the error raised.
          During the punishment phase of the
trial, the State offered into evidence nine previous convictions.  Appellant objected to four of the previous
nine convictions, and the other five previous convictions were admitted without
objection.  Regarding the four objected-to
convictions, the fingerprints on these conviction exhibits could not be
identified as those of Appellant. 
However, the exhibits do have Appellant’s name, address—with a minor misspelling of the
name of the street that Appellant lived on, and date of birth.  Additionally, each objected to exhibit had
Appellant’s signature on it.  The jury
was free to compare those signatures to those on the other conviction
exhibits.  This evidence is sufficient to
support the jury’s finding that Appellant was linked to each of the objected-to
convictions.  See Flowers v. State, 220
S.W.3d 919, 921–22 (Tex. Crim. App. 2007); Jones
v. State, No. 02-08-00298-CR, 2009 WL 1905372, at *2 (Tex. App.—Fort Worth
July 2, 2009, pet. dism’d).
          We therefore overrule Appellant’s sole
point and affirm the trial court’s judgment.
 
                                                                             
                                                                             
 
 
 
 
 
 
 
 CHARLES BLEIL
                                                                             
 
 
 JUSTICE
 
PANEL:  GARDNER and WALKER, JJ.; and CHARLES BLEIL
(Senior Justice, Retired, Sitting by Assignment). 
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 30, 2010




[1]See Tex. R. App. P. 47.4.